Citation Nr: 0125947	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-17 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of overpayment of compensation benefits 
in the calculated amount of $3,366.77.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran had active service from April 1972 to March 1973.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a April 2000 determination of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran is currently incarcerated in 
a federal correctional institution located in Kentucky; and 
his expected release date is January 2007.  The veteran 
indicated in his July 2000 substantive appeal (VA Form 9) 
that he wished a hearing before a member of the Board but 
only if it could be held at the penal facility where he was 
incarcerated.  The veteran further indicated that if this was 
not possible, then he wished his appeal to continue.  As 
conducting a hearing inside the correctional facility in 
Ashland Kentucky is not possible, the Board finds that it 
does have jurisdiction to consider the veteran's appeal.  


FINDINGS OF FACT          

1.  By VA letter dated in October 1991, the veteran was 
notified of the award of increased VA compensation disability 
benefits, and provided a VA Form 21-674 which advised of the 
legal requirements governing the continued receipt of 
compensation benefits.

2.  In June 1999, the RO learned that the veteran was 
incarcerated and that he had been incarcerated since May 1996 
for the conviction of a felony.

3.  By VA letter dated in July 1999, the veteran was notified 
of a proposal to reduce his monthly VA compensation benefits 
and was also notified that the reduction would create an 
overpayment.

4.  In a November 1999 letter, the RO notified the veteran 
that his benefits had been reduced and that this had created 
an overpayment.  In a subsequent November letter, the VA Debt 
Management Center advised the veteran that an overpayment in 
the amount of $3,366.77 had been created.

5.  The veteran was at fault in creating the debt in the 
amount of $3,366.77 by failing to report his incarceration to 
the VA in a timely manner.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $3,366.77, would be 
against the principles of equity and good conscience.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2001); 38 U.S.C.A. § 5302 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the denial of the veteran's claim for 
waiver of recovery of an overpayment of VA disability 
compensation benefits, in the amount of $3,366.77.  The 
evidence establishes that the overpayment resulted because 
the veteran continued to accept the full amount of his VA 
benefits during a period of incarceration in excess of 60 
days.

Initially, the Board notes that the veteran has not disputed 
the validity of the debt at issue in this case, but merely 
requests a waiver of the debt.  In the absence of a challenge 
to the validity of the debt, or in the absence of prima facie 
evidence that the debt was improperly created, the validity 
of the debt need not be examined further.  See Shaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).

The law provides that there shall be no recovery of payments 
or overpayments of any benefits under any of the laws 
administered by the Secretary of the VA, whenever it is 
determined that recovery of benefits would be against equity 
and good conscience, if application for relief is made within 
180 days of notification.  38 U.S.C.A. § 5302(a) (West 1991 & 
Supp. 2001).  The "equity and good conscience" standard will 
be applied when the facts and circumstances in a case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a) 
(2001).  The decision reached should not be unduly favorable 
or adverse to either side.  Id.  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  Id.  In making this 
determination, consideration will be given to the following 
elements: fault of the debtor; balancing of fault; undue 
hardship; defeat the purpose; unjust enrichment; changing 
position to one's detriment.  Id.  If there is any indication 
of fraud or misrepresentation, such as bad faith or lack of 
good faith, waiver of a debt is precluded.  38 C.F.R. § 
1.965(b) (2001).

In the present appeal, in an April 2000 decision, the 
Committee noted that when the veteran's disability 
compensation was increased to 20 percent in 1991, the veteran 
was specifically advised at that time by VA Form 21-8764, 
Disability Award Attachment, that his benefits would be 
reduced upon incarceration in a Federal, State, or local 
penal institution in excess of 60 days for conviction of a 
felony.  Consequently, the Committee concluded that the 
veteran's failure to notify the VA of his subsequent 
conviction and incarceration as of May 1996, contributed to 
the creation of the debt and constituted bad faith.  

The Board however, resolving all reasonable doubt in favor of 
the veteran, finds that the veteran's fault in creating the 
debt was not intentional as the veteran may not have been 
aware that he was being overpaid during the time of the 
overpayment.  The Board is also satisfied that none of the 
circumstances in this case rise to a level of fraud, 
misrepresentation, or bad faith on the veteran's part such 
that there is a legal bar to the issue of waiver of recovery 
of the debt.  See 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 
2001); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
However, the absence of fault alone does not in and of itself 
allow the granting of a waiver where the debtor has received 
monetary benefits.  The question now becomes whether the 
collection of the indebtedness at issue in this appeal, in 
the amount of $3,366.77, would violate the principles of 
equity and good conscience.  See 38 U.S.C.A. § 5302(a) and 38 
C.F.R. §§ 1.963(a), 1.965(a).  As discussed below, the Board 
finds that collection of the debt would not be against equity 
and good conscience, because the veteran accepted benefits 
that he knew or reasonably should have known he was not 
entitled to.  Therefore, the Board finds that a waiver of 
recovery of the debt is not warranted.

In determining whether recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a), there are various elements to 
consider.  The first element pertains to the fault of the 
debtor and requires an analysis as to whether the actions of 
the veteran contributed to causing the debt.  38 C.F.R. § 
1.965(a)(3).

Before assessing the fault of the veteran, the Board will 
briefly set forth the facts of this case.  The veteran is 
service-connected for status vagotomy for duodenal ulcer 
since May 1984.  It was originally rated as 20 percent 
disabling, then decreased to 10 percent disabling.  By rating 
decision of September 1991, the 20 percent evaluation was 
reestablished, effective from July 1991 (date of claim).  The 
veteran was provided notice of this rating action in October 
1991 as well as a copy of VA Form 21-8764, which set forth 
the veteran's rights to receipt of this benefit.  The veteran 
was sentenced to incarceration in a penal institution on May 
31, 1996.  In June 1999, as a result of a computer match 
between the VA and the Bureau of Prisons, the VA learned of 
the veteran's incarceration.  In November 1999, the RO 
notified the veteran that his benefits were to be reduced due 
to his incarceration and that the reduction would create an 
overpayment.  The RO advised the veteran that his 
compensation benefits would be reduced to 10 percent 
effective July 30, 1996, the 61st day of his incarceration, 
which created an overpayment.  

In a December 1999 statement, the veteran requested waiver.  
The veteran indicated that through no fault of his own, the 
VA continued to send compensation payments.  With regard to 
the receipt and disbursement of his VA compensation benefits, 
the veteran stated that for the past 10 years his VA check 
had gone directly to payment of his child support obligations 
for his two minor children.  The veteran indicated that he 
had no way to repay the resulting overpayment.  As such, the 
veteran requested a waiver of the overpayment.  

In April 2000, the Committee on Waivers and Compromises 
(Committee) of the VARO in St. Petersburg, Florida issued the 
administrative decision denying the veteran's request for 
waiver of overpayment of the calculated $3,366.77 amount, 
which gave rise to the current appeal.

In assessing whether the veteran contributed to causing the 
debt under 38 C.F.R. § 1.965(a)(3), the evidence, as 
summarized above, reflects that the veteran continued to 
accept full VA disability compensation benefits during his 
incarceration.  Further, during this time, the veteran was 
aware that his VA compensation checks payable to him were 
being forwarded to the payment of his child support 
obligation.  The veteran knew or reasonably should have known 
that he should advise the VA of his incarceration and change 
in address.  The veteran's failure to advise VA of the change 
of his address and his incarceration did contribute to the 
creation of the overpayment.  Further, there is no evidence 
of record to show that he notified or attempted to notify the 
VA of his incarceration.  Thus, for the foregoing reasons the 
Board finds that the veteran was at fault in creating the 
debt in this case.

The second element for consideration pertains to fault on the 
part of the VA.  38 C.F.R. § 1.965(a)(2).  The veteran argues 
that the VA is at fault, because he was not aware that 
incarceration required reduction of his benefits.  The Board 
notes that the VA has no duty to notify a recipient of VA 
benefits of the limitations on payment of compensation where 
the recipient is incarcerated for the conviction of a felony.  
Bruce v. Gober, 13 Vet. App. 565, 569 (2000).  Further, the 
facts show that the veteran did not make any attempt to 
notify the VA of his change in address but continued to allow 
his benefit check to be forwarded to an account of which he 
did not exercise control.  The VA had no obligation to notify 
the veteran of the effect that his incarceration had on his 
eligibility for VA benefits.  In short, the Board finds that 
the VA was not at fault in creating this debt.

Other elements for consideration address whether repayment of 
the debt would nullify the objective for which the benefits 
were intended, see 38 C.F.R. § 1.965(a)(4), and whether 
failure to make restitution would result in unfair gain to 
the debtor, see 38 C.F.R. § 1.965(a)(5).  In this regard, the 
Board notes that the purpose of disability compensation 
benefits is to assist persons who have an impaired earning 
capacity due to a service-connected disability.  In light of 
the purpose underlying such benefits, the Board finds that 
repayment of the debt at issue in this case would not 
conflict with the objective underlying the benefits, as the 
veteran is not employed during his incarceration, and his 
basic necessities are provided for during that time.  See 38 
C.F.R. § 1.965(a)(4).  Thus, repayment of the debt would not 
nullify the purpose for which the disability compensation 
benefits were intended, because the veteran is not deprived 
of basic necessities such as food and shelter during his 
period of incarceration when he is not entitled to the full 
rate of VA compensation benefits.  See 38 C.F.R. § 
1.965(a)(4).  Further, if the veteran fails to repay this 
debt, it will result in an unfair gain to him.  See 38 C.F.R. 
§ 1.965(a)(5).

As to the element of undue financial hardship, the 
regulations provide that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of basic necessities.  38 C.F.R. § 1.963(a)(3).  As 
noted earlier, the effect on the veteran's financial 
situation is but one factor for consideration and is not 
dispositive of the issue in and of itself.  In various 
statements of record from the veteran, he indicates that he 
had used his VA benefits for over 10 years to help meet his 
child support obligation.  However, he also requested that in 
the future, his reduced benefits be forwarded directly to him 
at his prison address.  As the veteran's necessary needs are 
being supplied in prison, and the total amount of the debt is 
not substantial, the Board finds that repaying the debt will 
not cause him undue financial hardship as contemplated by VA 
law, especially if he pays back his obligation in monthly 
installments.  Furthermore, the Board finds that any 
financial difficulty is outweighed by other factors in this 
case, such as the veteran's fault in causing the debt, and 
the fact that he was unjustly enriched with compensation 
benefits.

In summary of the foregoing, a review of some of the elements 
pertaining to the principles of equity and good conscience, 
as set forth by 38 C.F.R. § 1.965(a), convinces the Board 
that greater weight in this case should be accorded to the 
fault of the veteran, in that he continued to accept the full 
amount of his monthly VA disability compensation benefits 
during his incarceration.  When all of the relevant elements 
as set forth above are considered, the Board is not persuaded 
that the Government should forego its right to collection of 
the indebtedness in the instant appeal, in the amount of 
$3,366.77.  Accordingly, the Board finds that waiver of 
recovery of the overpayment in the amount of $3,366.77 is not 
warranted.

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (VCAA), (now codified as amended at 38 
U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2001)).  The law 
modifies the circumstances under which VA must assist 
claimants.  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) (none of which is 
applicable to the present appeal), VA stated that "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.  Accordingly, generally where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise will be satisfied.  In 
this case, the Board's decision to proceed does not prejudice 
the veteran in the disposition of his request for waiver of 
overpayment.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  In letters sent to the veteran as well as the April 
2000 administrative decision and the June 2000 Statement of 
the Case, the RO notified the veteran of all regulations 
pertinent to his request for waiver of overpayment and the 
reasons for the denial of his request were explained.  
Accordingly, the Board is satisfied that the veteran was 
ensured due process of law as a result of the actions taken 
by the RO.  In view of the evidence of record, the Board 
concludes that any further assistance at this time would be 
futile and that the veteran's appeal is properly denied.


ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
disability compensation benefits in the amount of $3,366.77 
is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 


